Title: To James Madison from George W. Featherstonhaugh, 10 March 1821
From: Featherstonhaugh, George W.
To: Madison, James


                
                    Sir
                    Duanesburgh March 10. 1821.
                
                But for the satisfaction I have received from the interesting Letters you have taken the trouble to write to me, I should sincerely regret having

offered those Observations in a previous Letter, which have led to a Correspondence so advantageous and agreeable to myself. It required all your friendly Assurances to Satisfy me upon reflection, that I had not Seriously trespassed upon propriety, even when my motives were understood.
                I am particularly pleased that you approve of the introduction, in the Essay, of the chemical relations of the Elements of matter; being well aware that it is to intelligent minds alone, I must look for some Countenance, to justify its appearance in a discourse upon Agriculture: but I must say with all sincerity, I cannot admit, that any opinions of mine to be found there, can have the Effect of counteracting what you call “defective views” in your address. I apprehend that but one opinion will be entertained of it, and that it will be greatly to your honor.
                In regard to your remarks in your Letter of the 6th instant: I certainly mean to go no further than to say, that the theory I incline to, is sustained quite satisfactorily to me, by all the facts of which I have any Knowledge. The probability, that there are undiscovered Laws in Nature, the Knowledge of which would reveal a Scheme and intention different from what I now perceive, is not to be denied in a few words. The progress of Knowledge is like the ascent of a mountain. At every stage the view becomes more extended. You reach the Top, and with the more enlarged horizon, perceive and are satisfied that there is a great deal beyond that, not to be seen from that place. So in attempting to look at the Scheme of Providence for this Globe; from the base of human reason we discern the natural Condition of Man; higher up, how Agriculture affects that: from the heights we perceive how Chemistry affects this. From thence we spring into the Balloon of Metaphysics, to See what we are not able to See, and therefore that which is not to be Seen. Some come down safe in a parachute, some do not. I should not dislike to have a favourable Opportunity of making an argument out, for the intention of Providence, as a man may discern it from what is around us. It would be somewhat metaphysical, but if it were conceded that the welfare of Man were the great Object of the Scheme; I should not despair of shewing, that the whole Concern might be Carried on by the Economical principles already Known to us.
                My Essay which is very imperfect, and I could not avoid it, has been favourably received; but as it is distributed by Law gratis, amongst the County Societies, those who desire to purchase, cannot be gratified. I think of enlarging it into a thick Octavo, making it more practical, and general; adding Engravings &c. and publishing it. My Object is not profit, nor do I wish to lose money by it. I have been strongly solicited to do so, and the Booksellers here would gladly publish it, provided I would permit them to receive subscriptions, which I cannot Consent to. I must therefore publish it at my own risk. Pray do you imagine that a work of this Character would be favourably recd in the Southern States?
                
                I hope you will Excuse the great length of this Letter, and receive the Assurances I can very sincerely give you, of my being Sir Your faithful hble St
                
                    G W Featherstonhaugh.
                
            